DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 1-20 are rejected.  

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive.
As to claim 1, Applicant argues Chaupin does not disclose the limitation “a spring latch encircling the bore.”  Examiner disagrees.  Inasmuch as Applicant’s spring latch encircles the bore, so too does Chaupin’s spring latch, as evidenced by the annotated figures below.

    PNG
    media_image1.png
    297
    273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    246
    626
    media_image2.png
    Greyscale

As to claim 1, Applicant argues Chaupin does not disclose the limitation “wherein the abutment restricts the centrifugal expansion of the radially-spaced engaging bodies relative to the bore in the locked position.”  Examiner disagrees.  As shown in the figures below, Chaupin’s abutment (14) indeed restricts the centrifugal (radial) expansion of the radially-spaced engaging bodies (15) relative to the bore in the locked position.  
Accordingly, the 102 rejection of claim 1 by Chaupin has been maintained.

    PNG
    media_image3.png
    265
    586
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    377
    427
    media_image4.png
    Greyscale

As to claim 10, Applicant argues Ishida does not disclose the limitation “the blocker is engaged with the interference portion.”  To clarify Examiner’s position, the following annotated figure is provided to illustrate Ishida’s blocker being engaged with the interference portion, as recited in claim 10.  Accordingly, the 102 rejection of claim 10 by Ishida has been maintained.

    PNG
    media_image5.png
    685
    406
    media_image5.png
    Greyscale

Similarly, as to claim 15, Applicant argues Ishida does not disclose the limitation “movement of the blocker being constrained by the interference portion of the rail by being locked therewith.”  As illustrated in the annotated figure above, it is clear that Ishida does in fact disclose that the (axial) .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/19, 09/27/19 and 10/21/20 have been considered by the examiner.  See attachments to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaupin et al (US 2017/0067588).
As to claim 1, Chaupin et al discloses a connector assembly, comprising: a housing (2) having a bore and a latching arm receptacle (8) transverse to the bore; a spring latch (5) encircling the bore and having radially-spaced engaging bodies (15); and a sliding lock latch (9) having a latching arm and an abutment (e.g. 14, see figure below), the latching arm slidably disposed within the latching arm receptacle for movement to a locked position (Fig. 2b), wherein the abutment restricts the centrifugal expansion of the radially- spaced engaging bodies (15) relative to the bore in the locked position (see figures below). 

    PNG
    media_image3.png
    265
    586
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    377
    427
    media_image4.png
    Greyscale
 
2, Chaupin et al discloses the connector assembly of Claim 1, wherein the engaging bodies (15) include a first expansion-restricting surface and the abutment includes a second expansion-restricting surface (Figs. 3-5), the expansion-restricting surfaces being configured so as to cooperatively restrict centrifugal expansion in the locked position.  
As to claim 3, Chaupin et al discloses the connector assembly of Claim 2, wherein the expansion-restricting surfaces are arcuate.  

As to claim 4, Chaupin et al discloses the connector assembly of Claim 1, wherein the sliding lock latch includes a cover portion (12), the latching arm and the abutment extending from the cover portion.  

As to claim 5, Chaupin et al discloses the connector assembly of Claim 1, wherein the sliding lock latch includes a pair of spaced apart latching arms (10), each latching arm having a bore-facing inner surface and an outer surface facing opposite the bore-facing 21inner surface, the inner surface being interlocked with the housing in the locked position (Figs. 1-5).  

As to claim 6, Chaupin et al discloses the connector assembly of Claim 1, wherein the housing has an outer periphery and wherein the sliding lock latch does not extend beyond the outer periphery of the housing when in the locked position (Fig. 2b).  

7, Chaupin et al discloses the connector assembly of Claim 1, wherein said sliding lock latch includes a pair of spaced apart latching arms and a pair of spaced apart abutments (Fig. 1).  

As to claim 8, Chaupin et al discloses the connector assembly of Claim 1, wherein the bore of the housing is configured to receive an insertion part having a raised upset and wherein the radially-spaced engaging bodies engage the raised upset of the insertion part and prevent the insertion part from being released when the sliding lock latch is in the locked position (see [0054]).  

As to claim 9, Chaupin et al discloses the connector assembly of Claim 1, wherein the sliding lock latch includes spaced apart fluid line interlock arms extending therefrom and toward the bore (Fig. 1).  

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al (US 2010/0052313 A1).
As to claim 10, Ishida et al discloses a connector assembly, comprising: a housing (15) having a latching arm receptacle (e.g. 74); a sliding lock latch having a latching arm (40) slidably disposed within the latching arm receptacle, the latching arm having a foot portion (72) with a release prevention hook (64) and a blocker (70); and a lock washer (26) disposed in the housing having a rail with an interference portion (see annotated figure below), wherein the release prevention hook is engaged 


    PNG
    media_image5.png
    685
    406
    media_image5.png
    Greyscale

22 As to claim 11, Ishida et al discloses the connector assembly of Claim 10, wherein the sliding lock latch is engageable with the lock washer.  

As to claim 12, Ishida et al discloses the connector assembly of Claim 11, wherein movement of the blocker is being potentially constrained by the interference portion of the ramp by being locked therewith.

  As to claim 13, Ishida et al discloses the connector assembly of Claim 12, wherein the lock washer includes a pair of spaced apart rails (28) with each rail terminating in an interference portion (at radial face of washer 26).  Refer to Figs. 3 and 6.

As to claim 14, Ishida et al discloses the connector assembly of Claim 13, wherein the interference portions (e.g. 48) are recessed relative to the rails (see Figs. 4-6).  

23As to claim 15, Ishida et al discloses a connector assembly comprising: a housing (15) having a bore and a latching arm receptacle (e.g. 74); a spring latch (36) encircling the bore and having radially-spaced engaging bodies e.g. 42); a sliding lock latch (40) disposed in the latching arm receptacle and slidably movable from an unlocked position to a locked position, the sliding lock latch having an abutment (see Figs. 3-6) and a latching arm (40) having a foot portion (e.g. 72), the foot portion including a release prevention hook (64) and a movable blocker (70), the abutment restricting movement of the radially-spaced engaging bodies when in the locked position; and a lock washer (26) disposed in the housing, the washer including a rail having an interference portion (see figure below), movement 

    PNG
    media_image5.png
    685
    406
    media_image5.png
    Greyscale

As to claim 16, Ishida et al discloses the connector assembly of Claim 15, wherein the engaging bodies include a first expansion-restricting surface and the abutment includes a second expansion-restricting surface (Figs. 3-6).  

As to claim 17, Ishida et al discloses the connector assembly of Claim 16, wherein the spring latch is centrifugally expandable and wherein the first expansion-restricting surface of the engaging bodies and the second expansion-restricting surface of the abutment being configured to restrict centrifugal expansion of the spring latch when in the locked position (Figs. 3-6).  

As to claim 18, Ishida et al discloses the connector assembly of Claim 16, wherein the expansion-restricting surfaces are arcuate (Fig. 3).  

As to claim 19, Ishida et al discloses the connector assembly of Claim 15, wherein the latching arm (58) has a bore-facing inner surface and an outer surface facing opposite the bore-facing inner surface, the inner surface being interlockable with the housing (Figs. 3-6).  

As to claim 20, Ishida et al discloses the connector assembly of Claim 15, wherein the housing has an outer periphery (left, right, bottom as shown in Fig. 7) and wherein the sliding lock latch does not extend beyond the outer periphery of the housing when in the locked position.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).



	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679